TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00432-CV



                         In re Complete Books & Media Supply, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Complete Books & Media Supply, Inc. has filed a petition for writ of

mandamus complaining of the trial court’s denial of its motion to show authority. See Tex. R.

App. P. 52.8. Because the rule 12 motion pending before the trial court was brought against

attorneys Daniel Ross and Kell Simon and did not mention John Melton, who appeared and testified

that he represented real party in interest One Stop Procurement Services, Inc. and had been hired by

Robert Tijerina, who he “believed” to be One Stop’s president, we cannot hold that the trial court

abused its discretion in denying the motion.1 We deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: July 31, 2008



       1
          We express no opinion as to whether the evidence presented by John Melton about his
authority to represent One Stop Procurement Services, Inc. would be sufficient in the face of a
motion to show Melton’s authority.